Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H Malvich
on 2/22/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
sending, from a proxy call session control function (PCSCF) to a policy charging rules function (PCRF), an authorization and addressing request (AAR) associated with a voice over long term evolution (VoLTE) call for a user equipment (UE); 
receiving, at the PCSCF from the PCRF, an error code indicating that the PCRF is unable to initiate a first Gx binding; 
determining, by the PCSCF and based partly on receiving the error code, information for causing a second Gx binding between the PCRF and a packet gateway (PGW) associated with the UE, the information including a name for the PGW retrieved from a PGW name lookup; [[and]]
sending, from the PCSCF to the PCRF, a second request associated with the VoLTE call containing the information to cause the PCRF to initiate the second Gx binding with the PGW; and
sending, from the PCRF to the PGW, a session request attribute value pair (AVP) message to cause the PGW to initiate the second Gx binding.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1, further comprising:


4.	(Canceled)

5.	(Previously Presented) The method of claim 1, wherein the PGW name lookup comprises a database including:
a first list of names for a plurality of PGWs; and
a second list of IP addresses for the plurality of PGWs;
wherein each of the plurality of PGWs is associated with at least one name selected from the first list and at least one IP address selected from the second list.
	
6.	(Previously Presented) The method of claim 1, wherein the PGW name lookup comprises a database including:
a first list of IP ranges for a plurality of UEs; and
a second list of names for a plurality of PGWs;
wherein each of the PGWs is associated with at least one IP range selected from the first list and at least one name selected from the second list.

7.	(Previously Presented) The method of claim 1, further comprising:
retrieving, with the PCSCF, an IP address for the PGW associated with the name; and
sending, from the PCSCF to the PCRF, an attribute value pair (AVP) message including the IP address.

8.	(Currently Amended) A method comprising:
sending, from a proxy call session control function (PCSCF) to a policy charging rules function (PCRF), an authorization and addressing request (AAR) associated with a voice over long term evolution (VoLTE) call for a user equipment (UE); 
receiving, at the PCSCF from the PCRF, an error code indicating that a first Gx binding is unavailable;
retrieving, with the PCSCF, a name of a packet gateway (PGW) associated with the UE from a PGW name lookup; 
retrieving, with the PCSCF, an internet protocol (IP) address associated with the name of the PGW from a PGW IP lookup; 

receiving, at the PCSCF and from the PCRF, an indication that the PCRF failed to initiate the second Gx binding; [[and]]
sending, from the PCSCF to the PGW, instructions to cause the PGW to establish a Gx session with the PCRF; and
sending, from the PCSCF to the PGW, a session request AVP message to cause the PGW to initiate the second Gx binding.

9.	(Canceled) 

10.	(Previously Presented) The method of claim 8, wherein the PGW IP lookup comprises a database including:
a first list of names for a plurality of PGWs; and
a second list of IP addresses for the plurality of PGWs;
wherein each of the plurality of PGWs is associated with at least one name selected from the first list and at least one IP address selected from the second list.
	
11.	(Previously Presented) The method of claim 8, wherein the PGW name lookup comprises a database including:
a first list of IP ranges for a plurality of UEs; and
a second list of names for a plurality of PGWs;
wherein each of the plurality of PGWs is associated with at least one IP range selected from the first list and at least one name selected from the second list.

12.	(Original) The method of claim 8, wherein the error code comprises a 5065 - IP-CAN_SESSION_NOT_AVAILABLE error code.

13.	(Currently Amended) A system comprising:
a proxy call session control function (PCSCF) comprising:
one or more transceivers;
memory storing at least a Gx backup algorithm and a packet gateway (PGW) name lookup; and
one or more processors in communication with the one or more transceivers and the 
send, with the one or more transceivers, an authorization and addressing request (AAR) to a policy charging rules function (PCRF) to establish a voice over long term evolution (VoLTE) call for a user equipment (UE); 
receive, with the one or more transceivers, an error message from the PCRF indicating that a first Gx binding is unavailable;
determine, with the one or more processors and in response to the error message, information to initiate second Gx binding, the information including at least one of a PGW name from the PGW name lookup or a PGW Internet protocol (IP) address; [[and]]
send, with the one or more transceivers to the PCRF, the information to initiate the second Gx binding between the PCRF and a PGW associated with the UE; and
send, from the PCRF to the PGW, a session request attribute value pair (AVP) message to cause the PGW to initiate the second Gx binding.
.

14.	(Previously Presented) The system of claim 13, the Gx backup algorithm further causing the PCSCF to:
send, with the one or more transceivers, the information as an attribute value pair (AVP) message to the PCRF.

15.	(Previously Presented) The system of claim 13, further comprising:
a policy charging rules function (PCRF) comprising:
one or more PCRF transceivers;
		additional memory storing at least a PGW IP lookup; and
one or more PCRF processors in communication with at least the one or more PCRF transceivers and the additional memory, the additional memory including instructions to cause the PCRF to:
receive, with the one or more PCRF transceivers, an AVP message including the PGW name associated with the UE from the PCSCF; and
retrieve, with the one or more PCRF processors, an IP address associated with the PGW name.

16.	(Canceled)


wherein the Gx backup algorithm further causes the PCSCF to:
retrieve, with the one or more processors, the PGW IP address associated with the PGW name from the PGW IP lookup.

18.	(Previously Presented) The system of claim 17, wherein the PGW IP lookup comprises a database including:
a first list of names for a plurality of PGWs; and
a second list of IP addresses for the plurality of PGWs;
wherein each of the plurality of PGWs is associated with at least one name selected from the first list and at least one IP address selected from the second list.

19.	(Previously Presented) The system of claim 13, wherein the Gx backup algorithm further causes the PCSCF to:
receive, with the one or more transceivers, an indication that the PCRF failed to initiate the second Gx binding; and
send, with the one or more transceivers, instructions to cause the PGW to establish a Gx session with the PCRF. 
 
20. 	(Previously Presented) The system of claim 13, wherein the PGW name lookup comprises a database including:
a first list of IP ranges for a plurality of UEs; and
a second list of names for a plurality of PGWs;
wherein each of the plurality of PGWs is associated with at least one IP range selected from the first list and at least one name selected from the second list.

21. 	(Previously Presented) The method of claim 1, further comprising:
receiving, at the PCSCF and from the PCRF, an indication that the PCRF failed to initiate the second Gx binding; and
sending, from the PCSCF to the PGW, instructions to cause the PGW to establish a Gx session with the PCRF.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468